Citation Nr: 1632157	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a scar on the lower left side.

2.  Entitlement to service connection for residuals of cold injury of the hands.

3.  Entitlement to service connection for sinusitis and allergies.

4.  Entitlement to service connection for mallet finger of the left third finger.

5.  Entitlement to service connection for a disability manifested as groin pain.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for cervical spine disability.

8.  Entitlement to service connection for a skin disability.

9.  Entitlement to service connection for a stomach disability.

10.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training (ACDUTRA) from November 1983 to April 1984, and active duty service from March 1989 to June 1998 and January 2003 to July 2004.  He additionally served in the Southwest Theater of Operations from September 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

A May 2007 VA Form 119, report of contact, indicates that a claim of service connection for a right ankle disability was raised.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board notes that this issue was referred to the AOJ in a prior September 2013 remand, along with several other issues.  While the other claims have been addressed, the right ankle claim has not.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board remanded the Veteran's appeals for provision of necessary VA examinations.  The Board found that previous attempts to schedule the Veteran for such were unsuccessful in large part because of confusion over the proper address for the Veteran.  He had alleged that while he was willing to report for any examination, he had not been contacted by VA about such until after he had already missed scheduled appointments.  As the Veteran had possibly not received proper notice, rescheduling was required.  The Board stressed that the AOJ and medical center should take care to make sure the Veteran's address was correct.  The Veteran was also notified that he bore some responsibility for ensuring that both the AOJ and the medical center had updated information.

On remand, the AOJ took steps to schedule the examinations.  The record indicates that an October 2013 request was cancelled by the medical center; no reason is given.  Rescheduling was requested in January 2014.  Both requests note that the medical center had a different address for the Veteran than that he had given the AOJ, and the AOJ provided the updated address (used by the Veteran on November 2013 submissions).  The Veteran then did not report for the scheduled examinations.

The AOJ contacted the VA medical center to inquire, and the medical center stated that the updated address had been used to send notices, and a phone call had been made.  No person was talked to, but a message was left.

In a March 2016 informal hearing presentation, the Veteran's representative stated that it was not confident that notice of the examinations was properly provided.  It noted the conflict in addresses between AOJ and medical center records that remained reflected in the record, as well as the fact that the medical center's address was actually nonexistent, listing P as the street address instead of a number.

Given that the Veteran has repeatedly made submissions reflecting an address different than that used by the medical center, and medical center records appear to continue to use an outdated and incorrect address even after being notified of the problem, the Board shares the representative's concerns.  While they state the updated one was employed, the records show a different address, and the use of the updated address is not documented.  Contrary to the Board's specific direction, no copy of the examination notification has been associated with the claims file.  

Although the Board regrets the continued delay, further remand is necessary to ensure that proper notice and affair opportunity to report for examination are provided.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of the claimed disorders (if any): (1) scar on the lower left side; (2) residuals of frostbite of the hands; (3) sinusitis and allergies; (4) mallet finger, third digit, of the left hand; (5) groin disorder; (6) back disorder; (7) neck disorder; (8) skin disorder, to include eczema and rashes; (9) stomach disorder; and (10) left ankle disorder.  Notification of the date and time should be sent to the Veteran at the most recently updated address of record, and a copy of the notification should be associated with the claims file.


The Veteran's claims file must be made available to the examiners for review, and the examiners should indicate that the Veteran's claims file was reviewed in connection with the examinations.  All indicated studies and tests deemed necessary by the examiners should be accomplished, and the request of a history from the Veteran should be made. 

The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed claimed disorders (if any is found at this time) had its origin in service or is in any way related to the Veteran's military service.

A full and complete rationale should be given for all findings and conclusions expressed and include consideration of complaints and treatment documented in the service treatment records.  If an opinion or the requested information cannot be provided without resorting to speculation, the examiner should state so and explain why it would be speculative to respond. 

Please make sure the Veteran's address is correct. 
 
2. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




